BARDGETT, Judge,
dissenting.
I respectfully dissent. On the facts stated in the principal opinion, I conclude that the sums of money in issue are “earnings” as that term is used in sec. 92.110, RSMo 1969, and are “wages” or “other compensation earned” as those words are used in sec. 145.020, Rev.Code of the City of St. Louis. These are not fringe benefits that come to the employee in some form other than hard cash but payments of cash to the employees of General Motors from a fund to which General Motors made payments on the basis of work done by the employees. The employees then have the right to draw on the fund for money should certain contingencies arise. I would hold these payments are “compensation earned” and taxable under the ordinances when received by the employees.